Page, J. (concurring):
I concur with Mr. Justice Laughlin that the defendant can raise the question of the • constitutionality of the statute in this court. A criminal conviction of an offense arising under an unconstitutional statute would be contrary to law, and this court is empowered to reverse such a conviction. I *141concur, however, with Mr. Justice Merrell that the statute is constitutional, and that a department store or person conducting a business establishment, who has had manufactured any of the articles specified for the purpose of offering them for sale to the public is within the inhibition of the section and, therefore, vote to affirm.